DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 2018/0,159,595; hereinafter Johnson).
Regarding claim 1, Johnson disclose a device (fig. 19B), comprising: 
a processing system including a processor (processing system 1910 including processor; para. [0081], [0229]); and 
a memory (memory 1913; ¶ [0229]) that stores executable instructions that, when executed by the processing system, facilitate performance of operations (para. [0060], the operations comprising: 
monitoring a load associated with a transmission medium (monitoring utility power consumption on the primary power source associated with the power line and the transmission medium includes, e.g. one or more power lines or other transmission media; paras. [0232], [0231]), wherein the transmission medium provides power to at least a first waveguide device (waveguide device 1955, 1210; paras [0245], [0141]-[0142]; Figs. 12, 19C, 1), wherein the first waveguide device is configured to couple a first electromagnetic wave (1205) onto the transmission medium (1202) such that the first electromagnetic wave is guided by and propagates along the transmission medium without requiring an electrical return path (paras. [0047], [0060]); determining, based on the monitoring, that the load exceeds a threshold (determining that the primary power consumption level of the primary power source has compared unfavorably with or has exceeded the primary power load threshold based on the utility status signals that monitors the power utility consumption associated with transmission medium; paras. [0231]-[0232]), and enabling an injector to provide power based on the determining that the load exceeds the threshold (enabling a secondary power source, e.g. a battery and/or a solar panel, to inject power based on determining the load of the primary power source exceeds a threshold; paras. [0231]-[0232], [0297]).
 	Regarding claim 6, Johnson disclose the device of claim 1, wherein the transmission medium (transmission medium 1945) provides power to a second waveguide device (2nd waveguide device 1955, 1965; fig. 19C, 19E; paras. [0263]-[0264], [0141]).
 	Regarding claim 7, Johnson disclose the device of claim 6, wherein the second waveguide device (1955, 1965) is configured to receive the first electromagnetic wave via the transmission medium (1945) (paras. [0141], [0257]).
 	Regarding claim 8, Johnson disclose the device of claim 6, wherein the first waveguide device is configured to execute a first function at a first point in time and the second waveguide device is configured to execute a second function, and wherein the second function is different from the first function. (paras. [0062], [0141], [0081], [0084]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2018/0,159,595) in view of Frolov et al (US 2012/0,019,074; hereinafter Frolov).
Regarding claim 2, Johnson disclose the device of claim 1, wherein Johnson do not disclose a base load that utilizes a nominal frequency of 60Hz. In the same field of endeavor, Frolov disclose a base load that utilizes a nominal frequency of 60Hz as is well known in electric utility (the main power supply utilizes a regular utility line frequency of 50/60 Hz, in most parts of the world it is 50 Hz. although in the Americas it is typically 60Hz; para. [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so to utilize a commonly known frequency of 60Hz since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Regarding claim 3, Johnson and Frolov disclose the device of claim 2, wherein they do not disclose the injector is configured to utilize a frequency that is different from the nominal frequency of 60Hz.  In the same field of endeavor, Frolov disclose the injector is configured to utilize a frequency that is different from the nominal frequency of 60Hz (HFAC power grids, e.g. solar panels, mimic the operation of a regular AC grid but operate at a frequency that is greater than the regular utility line frequency of 50/60Hz; 
¶ [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide power at a different frequency wherein the choice of the exact frequency is in part determined by the system size and details of its design or the geographic location of the power source.
 	Regarding claim 4, Johnson and Frolov disclose the device of claim 3, wherein Frolov disclose the injector is configured to provide the power to the transmission medium utilizing a frequency source that is between 500Hz and 30KHz (the injector or the additional power source, e.g. solar panels, provide high frequency alternating current in the reference frequency range of 0.5 to 50 kHz or preferably 1-100kHz, the choice of the exact frequency is in part determined by the system size and details of its design; paras [0036], [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide a secondary power source that operate at a higher frequency range determined in part by the system size and details of its design or geographic location of the power source since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2018/0,159,595) in view of al Kernahan et al (US 2012/0,215,372; hereinafter Kernahan).
 	Regarding claim 5, Johnson disclose the device of claim 1, wherein Johnson do not disclose the enabling of the injector to provide the power causes the injector to provide first power that utilizes a first phase and second power that utilizes a second phase that is different from the first phase.  In the same field of endeavor, Kernahan disclose the enabling of the injector to provide the power causes the injector to provide first power that utilizes a first phase and second power that utilizes a second phase that is different from the first phase (paras. [0055], [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide power with different phases in order to generate the desired multiphase power that is needed for the alternate power source to efficiently provide power to the system.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2018/0,159,595; hereinafter Johnson) in view of Boike et al (US 5,555,301; hereinafter Boike).
 	Regarding claim 13, Johnson disclose a non-transitory machine-readable medium (memory 1913; ¶ [0229]), comprising executable instructions that, when executed by a processing system including a processor (processing system having a processor; paras. [0081], [0229]), facilitate performance of operations, the operations comprising: 
 determining that a load associated with a transmission medium exceeds a first threshold (determining that the primary power consumption level of the primary power source has compared unfavorably with or has exceeded the primary power load threshold based on the utility status signals that monitors the power utility consumption associated with transmission medium; paras. [0231]-[0232]), wherein the transmission medium guides a first electromagnetic wave (1205) that propagates along the transmission medium (1202) from a first waveguide device to a second waveguide device without requiring an electrical return path (paras. [0047], [0060]); and based on the determining that the load exceeds the first threshold (determining that the primary power consumption level of the primary power source has compared unfavorably with or has exceeded the primary power load threshold based on the utility status signals that monitors the power utility consumption associated with transmission medium; paras. [0231]-[0232]), enabling an injector to supply power to the transmission medium (enabling a secondary power source, e.g. a battery and/or a solar panel, to inject power based on determining the load of the primary power source exceeds a threshold; paras. [0231]-[0232], [0297]).  Johnson do not explicitly disclose the injector utilizing a very low frequency generator. In the same field of endeavor, Boike disclose a secondary power generator utilizing a very low frequency generator (low frequency generator 108; col 2, lines 52-60).  Johnson and Boike do not disclose a very low frequency generator.  However, the examiner takes official notice that a very low frequency generator can be substituted for the low frequency generator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a very low frequency generator in order to still provide efficient power but with less power consumption for energy saving purposes.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 2018/0,159,595) in view of Boike et al (US 5,555,301) further in view of Kjono et al (US 2019/0,241,427; hereinafter Kjono).
 	Regarding claim 14, Johnson and Boike disclose the non-transitory machine-readable medium of claim 13, wherein they do not disclose the VLF generator includes an oscillator that is operative within a range of 500Hz to 30KHz.  In the same field of endeavor, Kjono disclose the VLF generator includes an oscillator that is operative within a range of 500Hz to 30KHz (paras. [0115], [0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to do so in order for the very low frequency generator to generate a very low frequency signal within a desired range determined in part by the system size and details of its design or geographic location of the power source since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 9-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 9, Johnson disclose the device of claim 8, wherein the cited prior art fails to disclose or fairly suggest the first waveguide device is configured to cease executing the first function at a second point in time and execute a third function at the second point in time, wherein the third function is different from the first function, wherein the first point in time corresponds to a point in time when the load is less than the threshold, and wherein the second point in time corresponds to a point in time when the load exceeds the threshold.
 	Regarding claim 10, Johnson disclose the device of claim 8, wherein the first waveguide device is configured to receive a second electromagnetic wave that is guided by and propagates along the transmission medium without requiring the electrical return path, wherein the first function includes an amplification of the second electromagnetic wave to generate the first electromagnetic wave, and wherein the second function includes a reconditioning of the first electromagnetic wave to generate a third electromagnetic wave that is guided by and propagates along the transmission medium without requiring the electrical return path.
 	Regarding claim 11, Johnson disclose the device of claim 6, wherein the cited prior art fails to disclose or fairly suggest the operations further comprise: providing a first control signal to the first waveguide device based on the determining that the load exceeds the threshold, wherein the providing of the first control signal to the first waveguide device causes the first waveguide device to: initiate an execution of a first function, modify a value of a parameter associated with a second function, disable an execution of a third function, or any combination thereof.
 	Regarding claim 12, the cited prior art fails to disclose or fairly suggest the device of claim 11, wherein the operations further comprise: providing a second control signal to the second waveguide device based on the determining that the load exceeds the threshold, wherein the providing of the second control signal to the second waveguide device causes the second waveguide device to: initiate an execution of a fourth function, modify a value of a parameter associated with a fifth function, disable an execution of a sixth function, or any combination thereof.
 	Regarding claim 15, Johnson and Boike disclose the non-transitory machine-readable medium of claim 13, wherein the cited prior art fails to disclose or fairly suggest the operations further comprise: subsequent to the determining that the load exceeds the first threshold, determining that the load is less than a second threshold, wherein the second threshold is different from the first threshold; and based on the determining that the load is less than the second threshold, disabling the injector.
 	Regarding claim 16, Johnson and Boike disclose the non-transitory machine-readable medium of claim 13, wherein the cited prior art fails to disclose or fairly suggest the operations further comprise: determining that the load exceeds the first threshold by a first amount; and providing a value for a parameter of a power amplifier of the injector based on the first amount.
Claims 17-20 are allowed over the cited prior art. 
 	Regarding claim 17, Johnson disclose a method, comprising: comparing, by a processing system including a processor, a parameter associated with a first waveguide device to a threshold (monitoring utility power consumption on the primary power source associated with the waveguide device; paras. [0232], [0231]), wherein a transmission medium guides a first electromagnetic wave (1205) that propagates along the transmission medium (1202) from the first waveguide device to at least a second waveguide device without requiring an electrical return path (paras. [0047], [0060]);  However, the cited prior art fails to further disclose or fairly suggest determining, by the processing system and based on the comparing, that the performance parameter is 
less than the threshold; and causing, by the processing system and based on the determining: an injector to supply power to the transmission medium, the first waveguide device to disable an execution of a first function, the second waveguide device to modify a value of a parameter associated with an execution of a second function by the second waveguide device, or any combination thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached o (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648